Exhibit 99.1 Bronco Drilling Company, Inc. Announces Third Quarter Results OKLAHOMA CITY,November 6, 2009 (BUSINESS WIRE)—Bronco Drilling Company, Inc.,(Nasdaq/GS:BRNC), announced today financial and operational results for the three months and nine months ended September 30, 2009. Consolidated Results Revenues for the third quarter of 2009 were $16.2 million compared to revenue of $27.5 million for the previous quarter and $73.0 million for the third quarter of 2008.Net loss for the third quarter of 2009 was $42.7 million compared to a net loss of $7.2 million for the previous quarter and a net loss of $0.9 million for the third quarter of 2008. The Company’s fully diluted earnings per share for the quarter ended September 30, 2009, were a loss of $1.60 based on 26.7 million shares. Third quarter results include several non-recurring items.The company wrote down its investment in Challenger Limited by $21.2 million.The company recognized a loss of $24.0 million in conjunction with the company’s sale of a 60% ownership interest in Bronco Drilling MX, S. de R.L. de C.V. (“Bronco MX”) in the joint venture transaction with Carso Infraestructura y Constuccion, S.A.B. de C.V.The company also recognized expense of $1.3 million related to the drilling rigs contributed to Bronco MX in the joint venture transaction.The retirement of the company’s previous credit facility resulted in a loss on early debt extinguishment of $2.9 million. The new credit facility with Banco Inbursa, S.A. and the joint venture transaction, which were both entered into during the quarter, resulted in certain advisory fees of $1.0 million.Additionally, the company recorded a loss of $1.6 million related to the change in fair value of the warrants issued in conjunction with the new credit facility.Excluding all non-recurring items and the loss on the warrants would result in a fully diluted loss per share for the quarter of $0.37. Land Drilling Average marketed land rigs for the third quarter of 2009 were 45 compared to 45 for the previous quarter and 42 for the third quarter of 2008.Revenue days for the quarter decreased to 980 from 1,311 for the previous quarter and from 3,208 for the third quarter of 2008.Utilization for the third quarter of 2009 was 23% compared to 32% for the previous quarter and 84% for the third quarter of 2008.Excluding non-recurring items, average daily cash margins for our land drilling fleet for the quarter ended September 30, 2009, were $3,576 compared to $6,304 for the previous quarter and $7,582 for the third quarter of 2008. About Bronco Drilling Bronco Drilling Company, Inc., a publicly held company headquartered in Edmond, Oklahoma, is a provider of contract land drilling services and workover services to oil and natural gas exploration and production companies. Bronco’s common stock is quoted on The Nasdaq Global Select Market under the symbol “BRNC.” For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Receivables Trade and other, net of allowance for doubtful accounts of $3,229 and $3,830 in 2009 and 2008, respectively Unbilled receivables Income tax receivable Current deferred income taxes Current maturities of note receivable from affiliate Prepaid expenses Other current assets - Total current assets PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment Transportation, office and other equipment Less accumulated depreciation OTHER ASSETS Note receivable from affiliate, less current maturities Investment in Challenger Investment in Bronco MX - Intangibles, net, and other $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 88 Total current liabilities LONG-TERM DEBT,less current maturities WARRANT - DEFERRED INCOME TAXES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 26,668 and 26,346 shares issued and outstanding at September 30, 2009 and December 31, 2008 Additional paid-in capital Retained earnings Total stockholders' equity $ $ -2- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) (Unaudited) REVENUES Contract drilling revenues, including 0%, 1%, 0%, and 1% to related parties $ 178,076 Well service, including 0%, 5%, 0%, and 2% to related parties - EXPENSES Contract drilling Well service Depreciation and amortization General and administrative Loss on Bronco MX transaction - - Loss (gain) on Challenger transactions - 63 - ) Income (loss) from operations ) ) ) OTHER INCOME (EXPENSE) Interest expense ) Loss from early extinguishment of debt ) - ) - Interest income 73 43 Equity in income (loss) of Challenger ) ) Impairment of investment in Challenger ) - ) - Other ) Change in fair value of warrant ) - ) - ) ) ) Income (loss) before income taxes ) ) ) Income tax expense (benefit) NET INCOME (LOSS) $ ) $ ) $ ) $ Income (loss) per common share-Basic $ ) $ ) $ ) $ Income (loss) per common share-Diluted $ ) $ ) $ ) $ Weighted average number of shares outstanding-Basic Weighted average number of shares outstanding-Diluted -3- Non-GAAP Financial Measures This press release includes a presentation of average daily cash margin for our land drilling fleet which is not a financial measure recognized under generally accepted accounting principles, or GAAP.Average daily cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, minus well service revenue, plus well service expense, income tax expense, otherand non-recurring expense, general and administrative expense, depreciation and amortization and impairments divided by revenue days for the period. We have presented average daily cash margin because we use this metric as an integral part of our internal reporting to measure our performance and to evaluate the performance of our senior management. We consider this metric to be an important indicator of the operational strength of our business. A limitation of this metric, however, is that it does not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Management evaluates the costs of such tangible and intangible assets through other financial measures, such as capital expenditures, investment spending and return on capital. Therefore, we believe that average daily cash margin provides useful information to our investors regarding our performance and overall results of operations. Average daily cash margin is not intended to be a performance measure that should be regarded as an alternative to, or more meaningful than, either net income as an indicator of operating performance or to cash flows from operating activities as a measure of liquidity. In addition, this metric not is intended to represent funds available for dividends, reinvestment or other discretionary uses, and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. This non-GAAP financial measure may not be comparable to similarly titled measures presented by other companies, and may not be identical to corresponding measures used in our various agreements. The following presents a reconciliation of average daily cash margin to net income, the most directly comparable GAAP financial measure (in thousands, except revenue days and average daily cash margin): Three Months Ended Three Months Ended Septmber 30, June 30, (Unaudited) (Unaudited) Reconciliation of average daily cash margin to net income (loss): Net income (loss) $ ) $ ) $ ) Well service revenue - ) ) Well service expense Income tax expense (benefit) Other and non-recurring expense General and administrative Depreciation and amortization Drilling margin Revenue days Average daily cash margin $ $ $ Contact: Bob Jarvis Investor Relations Bronco Drilling Company (405) 242-4444 EXT: 102 bjarvis@broncodrill.com -4-
